 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    MICHAEL HILL,                                           Case No. 2:18-cv-01350-MMD-PAL
 8                                          Plaintiff,                    ORDER
             v.
 9                                                               (Stip for SC – ECF No. 60)
      WELLS FARGO BANK, N.A., et al.,
10
                                         Defendants.
11

12          Before the court is the parties’ Stipulation and Order for Settlement Conference
13   (ECF No. 60). The parties request a settlement conference pursuant to LR 16-5 to assist the parties
14   in reaching a resolution in this matter “at the earliest possible convenience.”. Unfortunately, the
15   court does not have any available dates between now and April 30, 2019 when I retire.
16   Accordingly,
17          IT IS ORDERED that the Stipulation for Settlement Conference is DENIED without
18   prejudice.
19          DATED this 28th day of March 2019.
20

21
                                                             PEGGY A. LEEN
22                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                         1
